Reasons for Allowance
The following is an examiner’s statement of reasons for allowance of claims 1-7, 9-12 and 22:  The prior art did not teach or suggest a spray head for a desuperheater as claimed by the applicant, specifically a spray head comprising a main body having an exterior surface and an inner wall that defines a central passage that extends along a longitudinal axis, the main body adapted for connection to a source of fluid, wherein each of the plurality of flow passages providing fluid communication between the entrance port and the exit opening of the respective spray nozzle, wherein a first one of the plurality of flow passages follows a first non-linear path and has a first distance, and wherein a second one of the plurality of flow passages follows a second non-linear path and has a second distance different from the first distance, together in combination with the other claimed features of applicant’s invention.
The following is an examiner’s statement of reasons for allowance of claims 13-20:  The prior art did not teach or suggest a desuperheater as claimed by the applicant, specifically a desuperheater  comprising a spray head comprising a main body having an exterior surface and an inner wall that defines a central passage that extends along a longitudinal axis, the main body adapted for connection to a source of fluid, wherein each of the plurality of flow passages providing fluid communication between the entrance port and the exit opening of the respective spray nozzle, wherein a first one of the plurality of flow passages follows a first non-linear path and has a first distance, and wherein a second one of the plurality of flow passages follows a second non-linear path and has a second distance different from the first distance, together in combination with the other claimed features of applicant’s invention.
The following is an examiner’s statement of reasons for allowance of claim 21:  The prior art did not teach or suggest a method of manufacture as claimed by the applicant, specifically a 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J GANEY whose telephone number is (571)272-4899. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


STEVEN J. GANEY
Primary Examiner
Art Unit 3752



/STEVEN J GANEY/Primary Examiner, Art Unit 3752